 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    DAVID NATHANIEL ROBERTS,                    Case No. EDCV 19-00445 RSWL
                                                            (RAO)
12                        Petitioner,
13          v.
                                                  ORDER ACCEPTING REPORT AND
14    RIVERSIDE COUNTY                            RECOMMENDATION OF UNITED
      SUPERIOR COURTS,                            STATES MAGISTRATE JUDGE
15
                          Defendants.
16

17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the
18
     other records and files herein, and the Magistrate Judge’s Report and
19
     Recommendation (“Report”). The time for filing objections to the Report has passed,
20
     and no objections have been filed. The Court hereby accepts and adopts the findings,
21
     conclusions, and recommendations of the Magistrate Judge.
22
           Accordingly, IT IS ORDERED that the Petition be DISMISSED without
23
     prejudice, and this action is dismissed.
24

25
     DATED: 7/18/2019
26
                                                s/ RONALD S.W. LEW
27
                                                RONALD S.W. LEW
28                                              UNITED STATES DISTRICT JUDGE
